Citation Nr: 1734278	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2013, the Veteran testified at a videoconference hearing before the undersigned.  In June 2014 and October 2016, the issue was remanded by the Board for further development.

The issues of entitlement to service connection for a skin disorder, left arm tremors/numbness, and diabetes mellitus were possibly raised by the Veteran in an April 2017 statement.  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The matter is referred to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).


FINDING OF FACT

The preponderance of the competent, probative evidence is against finding a relationship between any left knee disability and the Veteran's active duty service, and left knee osteoarthritis was not compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and left knee osteoarthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he has a left knee disability that had its onset during his active duty service.  The Veteran has submitted written statements asserting that he fell while unloading supplies in service, injuring his knee, and that following his discharge from the Army he continued to experience pain, swelling, soreness, and other symptoms related to his left knee injury.  At the April 2013 Board hearing, the Veteran discussed how he hurt his knee loading boxes in service and the current symptoms he has from his left knee disorder.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board accepts that the Veteran did incur a left knee injury during his military service.  The Veteran is competent to report feeling knee pain during service.  The Veteran's June 1974 separation examination, however, noted normal lower extremities, and the appellant specifically marked "no" to the question whether he had a history of "swollen or painful joints" in his Report of Medical History completed that month.  He did mark "yes" to the question whether he had a history of a "trick or locked knee."

The evidence also confirms that the Veteran has a diagnosis of a current left knee disorder.  VA treatment records show a current diagnosis of left knee osteoarthritis.  In February 2011, the Veteran reported that he had injured his knee in service and was diagnosed with a "trick knee."  In April 2011, the Veteran reported that he injured his knee while unloading supplies in the military, which caused swelling, and that since then he has had intermittent swelling and pain.  Private treatment records show that the Veteran has been treated for residuals of a left knee meniscal tear and degenerative changes since at least 2010.

The preponderance of the most probative evidence, however, is against finding that the Veteran's current left knee disability is related to his military service, including his reported left knee injury incurred while loading supplies.  The most probative medical opinion on this question was provided by a VA examiner following examination in December 2016.  The examiner found that the Veteran had a diagnosis of knee joint osteoarthritis/degenerative arthritis, but stated that it was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner discussed the Veteran's lay statements regarding falling and injuring his left knee in service, and that he was told he had a "trick knee" at that time.  The examiner noted that the June 1974 Report of Medical History noted a "trick or locked knee" and the Veteran's reports of having left knee treatment since the 1990s.  The examiner also discussed the Veteran's history of working for 41 years in the food and beverage industry, which required a lot of walking and standing.  

The examiner concluded that the findings on physical examination were inconsistent with the level of disability the Veteran was suggesting had occurred in service, noting that the physical examination showed mild crepitus, minimum pain on range of motion, and normal gait.  The examiner wrote that there were many other pathophysiological relationships that can cause osteoarthritis and strain, including normal wear and tear from aging.  The examiner wrote that the Veteran's long history of various employments in the service industry required him to be on his feet all day, indicating that this was more consistent with the appellant's current symptoms than an etiology of a debilitating knee injury in service 41 years earlier.

The Board finds the December 2016 opinion to be highly probative evidence, as it was written after a competent medical professional reviewed the Veteran's complete medical records and claims file and performed an in-person examination.  The examiner provided an adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  There are no contradictory opinions from any medical provider. 

The Board acknowledges that a May 2013 letter from P.H. stated that the Veteran was under the care of Dr. J.D. for left knee problems in the 1990s, and was under the care of Dr. N.M. in the early 2000s.  This evidence does not, however, establish that any left knee disability was incurred in service.  Even if the appellant began to receive treatment in 1990, this was still many years after separation from service, and that fact does not establish a continuity of symptomatology from service separation in August 1974 to the present.

While the Veteran may sincerely believe that he incurred a chronic left knee disability in service, his testimony on the etiology of his condition or its diagnosis is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's belief that he incurred a chronic left knee disability in service is outweighed by the normal examination findings at his June 1974 separation examination and the 2016 medical opinion of the VA examiner.  His assertion that an in-service knee injury caused his current diagnosis extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  The most probative evidence on this question is the competent medical opinion of the December 2016 VA examiner.

Lastly, although the Veteran has been diagnosed with left knee osteoarthritis, and while arthritis is a chronic disability, there is no medical evidence that left knee osteoarthritis was compensably disabling within a year of his discharge from active duty, nor has he presented any competent evidence showing such.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, therefore, no evidence which would allow for a grant of service connection on a direct or presumptive basis.

The evidence therefore preponderates against entitlement to service connection for a left knee disability.  The preponderance of the competent and probative medical evidence shows that the Veteran's left knee disability was not was incurred in service and is not related to any event or injury in service, nor did arthritis manifest within one year of the Veteran's separation from active duty.  The preponderance of the probative and competent evidence therefore weighs against the claim, and the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


